DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 2/25/2022 has been considered.  

Drawings
The drawings filed on 9/24/2021 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra Mondal et al. (US-10,674,319 hereinafter, Chandra).
Regarding claim 1, Chandra teaches a computer system (Fig. 2 [200]), comprising:
at least one network interface; (Fig. 2 [202 & 204]) and
at least one processor (Fig. 2 [220]) in communication with the at least one network interface, wherein the at least one processor is configured to:
	receive, from a relaying user equipment device (UE) (Fig. 1 [108] and Col. 4 lines 39-47), a request to establish an SOS access point name (APN) for a host UE (Col. 4 lines 16-59), wherein the request includes at least an approximate location of the host UE (Col. 4 lines 48-59 note: the host UE is in short range communication with the relaying UE, accordingly the location is approximate) and wherein the host UE is out of range of cellular service; (Col. 10 lines 47-50 note: non-functional descriptive material1, it is unclear to the examiner how the host UE being out of range of cellular service the ability of a computer system to receive any kind of data from a relaying user equipment device, as claimed) and
		route, based, at least in part, on the approximate location of the host UE, traffic to a Public Safety Answering Point (PSAP) via the SOS APN, wherein the PSAP has a coverage area that includes the approximate location of the host UE.  (Col. 10 lines 60-67)
	Regarding claim 2, Chandra teaches wherein the approximate location of the host UE is based, at least in part, on a location of the relaying UE, and wherein the approximate location of the host UE includes a latitude, a longitude, and a height of the host UE.  (Col. 4 lines 31-59 note: GPS signaling includes latitude, longitude and altitude)
Regarding claim 3, Chandra teaches wherein the request further includes an indication of a type of emergency.  (Col. 13 lines 15-22)
	Regarding claim 4, Chandra teaches wherein the request further includes an indication of a confidence in the approximate location of the host UE.  (Col. 4 lines 20-31 i.e. time provides age of location data)
Regarding claim 5, Chandra teaches wherein the SOS APN supports at least one of data message or a voice call.  (Col. 4 line 16)
Regarding claim 7, Chandra teaches wherein the at least one processor is further configured to:
	perform, with the relaying UE, an IP Multimedia Core Network Subsystem (IMS) registration procedure to register the host UE.  (Col. 7 lines 20-29)
Regarding claims 8-12, the limitations of claims 8-12 are rejected as being the same reasons set forth above in claims 1 and 7, 2, 3, 4 and 5.  
Regarding claims 16-20, the limitations of claims 16-20 are rejected as being the same reasons set forth above in claims 1-5.  
	 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Kim et al. (US-2019/0182789 hereinafter, Kim).
	Regarding claim 6, Chandra teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting receive, from the relaying UE, a radio resource control connection (RRC) connection request for the host UE; and perform a layer 3 IP Multimedia Core Network Subsystem (IMS) registration procedure with the host UE via the relaying UE.  
	In an analogous art, Kim teaches a method and system for performing location registration in a wireless communication system (Abstract) that includes sending a radio resource control connection (RRC) connection request (Page 6 [0102-0104] note: with respect to “for the host UE”, it is noted that if the relaying UE is in an idle state with the eNodeB upon receiving a direct communication message from the host UE, then the relaying UE must establish an RRC connection with the eNodeB in order to relay any communications to the eNodeB, see Page 6 [0098-0100]) and perform a layer 3 IP Multimedia Core Network Subsystem (IMS) registration procedure with the host UE via the relaying UE.  (Page 14 [0174])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Chandra after modifying it to incorporate the ability to perform an IMS registration procedure of Kim since it enables IP communications over 3GPP and non-3GPP access, thereby providing additional connection flexibility.  (Kim Pages 3-4 [0067])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Self et al. (US-9,402,159 hereinafter, Self).
	Regarding claim 13, Chandra teaches the limitations of claim 8 above, but differs from the claimed invention by not explicitly reciting receive, via an application protocol interface, at least one of the approximate location of the host UE, health information associated with a user of the host UE, or host UE sensor data form a third-party cloud server.  
	In an analogous art, Self teaches a system and method for caller location determination (Abstract) that includes receiving, via an application protocol interface, at least one of the approximate location of the host UE (Col. 10 lines 7-23), health information associated with a user of the host UE, or host UE sensor data form a third-party cloud server.  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Chandra after modifying it to incorporate the ability to use an API to receive information at the PSAP of Self since an API enables a computer/program to receive information from another computer/program in a consistent manner that is well documented and able to be replicated.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Bakker et al. (US-2009/0296689 hereinafter, Bakker).
Regarding claims 14 and 15, Chandra teaches the limitations of claim 8 above, but differs from the claimed invention by not explicitly reciting after concluding the emergency communication with the host UE via the relaying UE, initiate a follow up emergency communication with the host UE via the relaying UE wherein, to initiate the follow up emergency communication, the program instructions are further executable by the processing circuitry to cause the PSAP to send to the relaying UE, an IP Multimedia Core Network Subsystem (IMS) invite.  
In an analogous art, Bakker teaches receiving IMS emergency calls from a UE at the PSAP (Abstract) that includes initiating a callback emergency communication by the PSAP (Page 6 [0066]) by sending an IMS invite.  (Page 6 [0066])  note: it is up to the relaying UE to recognize the message as being directed to the host UE; the Examiner’s view is from the perspective of the PSAP, a callback is being performed to a specific device that is routed through another device, however the routing step would be an inventive concept when considering the patentability of the relaying UE, not the PSAP.  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Chandra after modifying it to incorporate the ability to use the callback feature to re-establish an emergency communication of Bakker since it enables continuing an emergency communication if it was prematurely ended.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
        	In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).